Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the first multi-gate FET further includes a first metal contact region disposed over the first active region and a second metal contact region disposed over the first active region; wherein the second multi-gate FET further includes a third metal contact region disposed over the second active region and a fourth metal contact region disposed over the second active region; and wherein the first metal contact region and the third metal contact region do not fully overlap when viewed from the vertical direction, and the first metal contact region and the fourth metal contact region do not fully overlap when viewed from the vertical direction. Claims 2-7 and 9-14 are included likewise as they depend from claim 1.
	With respect to claim 15, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the first multi-gate FET further includes a first metal contact region disposed over the first active region and a second metal contact region disposed over the first active region; wherein the second multi-gate FET further includes a third metal contact region disposed over the second active region and a fourth metal contact region disposed over the second active region; and wherein the first metal contact region and the third metal contact region do not fully overlap when viewed from the vertical direction, and the first metal contact region and the fourth metal contact region do not fully overlap when viewed from the vertical direction. Claims 16-17 and 21 are included likewise as they depend from claim 15.
	With respect to claim 18, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the first multi-gate FET includes a first metal contact region disposed over the first active region and a second metal contact region disposed over the first active region, wherein the second multi-gate FET further includes a third metal contact region disposed over the second active region and a fourth metal contact region disposed over the second active region, and wherein the first metal contact region and the third metal contact region do not fully overlap when viewed from the vertical direction, and the first metal contact region and the fourth metal contact region do not fully overlap when viewed from the vertical direction. Claims 19-20 are included likewise as they depend from claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 28, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813